Citation Nr: 0109412	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-05 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel




INTRODUCTION

The veteran had active service from January 1951 to October 
1953.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an November 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO), which denied the benefit 
sought on appeal.  



FINDINGS OF FACT

1.  In an unappealed August 1990 rating decision, the RO 
denied service connection for bilateral hearing loss.

2.  The evidence associated with the claims file subsequent 
to the RO's October 1989 rating decision is new, and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.



CONCLUSION OF LAW

1.  The RO's August 1990 rating decision denying entitlement 
to service connection for bilateral hearing loss is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

2.  The evidence received subsequent to the RO's August 1990 
denial is new and material, and the requirements to reopen 
the claim to service connection for bilateral hearing loss 
have been met. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially requests that the Board reopen his 
claim to entitlement to service connection for bilateral 
hearing loss on the basis that he has submitted new and 
material evidence not only sufficient to reopen his claim, 
but also sufficient to grant service connection.  The Board 
observes that the veteran's claim was first considered and 
denied in October 1989.  The basis of denial in the October 
1989 decision was that a bilateral hearing loss was not shown 
by evidence of record.  In April of 1990 the veteran 
requested his claim be reopened.  A confirmed rating decision 
of August 1990 denied again denied service connection, noting 
a lack of evidence of hearing loss in the service medical 
records.
As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. 
§ 7105(a),(b)(1) (West 1991).  If a NOD is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).  In this case, the 
veteran did not file a NOD after the RO's October 1989 or 
August 1990 rating decisions.  Therefore, the RO's October 
1989 and August 1990 rating decisions are final and not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103 (2000).  Once an RO's decision becomes final, absent 
submission of new and material evidence, the claim may not be 
reopened or readjudicated by the VA.  See 38 U.S.C. A. 
§ 5108.  If new and material evidence is presented or secured 
with regard to a claim that has been disallowed, the 
Secretary must reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§  3.156.
Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-219 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has 
been offered, that is where the analysis must end."  See 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new 
and material evidence had been presented, the claim was 
reopened and considered based upon all the evidence of 
record, to determine whether it was well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if 
the claim was well grounded, the VA had a duty to assist in 
the development of the claim under 38 U.S.C. § 5107(a), and 
then readjudicate the claim on the merits on the basis of all 
the evidence or record.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc), overruled on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).
However, recent legislation significantly impacted the "new 
and material" analysis, as well as claims for service 
connection in general.  On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5100-5103A, 5106-7, and 5126), which 
removed the requirement that a veteran submit a well grounded 
claim.
Nevertheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), 
using a different analysis.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it tend[s] to prove, or actually proves an 
issue."  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Black's Law Dictionary 1203 (6th Ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim." "See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)). This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency:  New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all the tests are satisfied, the claim must be 
reopened.
The veteran's October 1989 rating decision relied on a lack 
of evidence of record for denying the veteran's claim of 
bilateral hearing loss.  The confirmed rating decision of 
August of 1990 cites a lack of evidence in service medical 
records of bilateral hearing loss.  Indeed, the veteran's 
service medical records are silent with respect to any 
complaint of or treatment regarding bilateral hearing loss.  
Both the veteran's pre-induction examination in September 
1950 and the separation examination in October 1953, note his 
ears as normal.

Additional pertinent evidence has been associated with the 
claims file since the RO's August 1990 denial of the 
veteran's claim for service connection.  In January of 1999, 
the veteran underwent a VA audiogram.  In March of 1999, the 
VA examiner submitted a letter stating the January test 
results indicated a moderate to severe mixed hearing loss in 
both ears.  The audiologist stated that the veteran's current 
hearing loss was not indicative of noise trauma exclusively 
but, given his history of exposure to noise during service, 
it was plausible that some component of his loss could be due 
to high levels of noise.  The audiologist stated that, on the 
basis of this single examination, it would be impossible to 
state how much noise trauma has contributed to his current 
hearing loss.  The audiologist concluded that hearing 
examinations nearer to the time of the veteran's period of 
service would be needed to answer the question regarding 
contribution of noise trauma to the veteran's hearing loss.  
In June 1999, the veteran underwent a VA audiogram.  This 
audiologist found that there had been no change in the 
veteran's hearing since the examination of January 1999, 
which showed a moderate to severe mixed hearing loss in both 
ears.

Based on the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement for bilateral hearing loss.  
The denial of August 1990 was based on a finding that no 
evidence of record existed regarding the veteran's hearing 
loss.  The veteran now has both a diagnosis of hearing loss 
and a possible nexus of his hearing loss diagnosis to 
acoustic trauma in service.  The Board finds that the 
evidence is neither cumulative nor redundant and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that the veteran has submitted 
new and material evidence, and his claim is reopened.


ORDER

New and material evidence has been submitted which is 
sufficient to reopen the claim of service connection for 
bilateral hearing loss, and to this extent, the appeal is 
granted.


REMAND

As previously noted, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, and substantially modified the circumstances under 
which the VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Changes potentially relevant 
to the veteran's appeal include the establishment of specific 
procedures for advising the claimant and his representative 
of information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
when necessary to make a decision on a claim.

A review of the evidence reveals two VA records that diagnose 
the veteran with moderate to severe bilateral hearing loss.  
In one of these records, the VA examiner suggests a possible 
nexus between the veteran's hearing loss and his period of 
service by stating that some component of the veteran's 
hearing loss may be a result of acoustical trauma suffered in 
service.  However, it is not clear whether this examiner had 
the benefit of a review of all the medical records in the 
claims file before reaching this conclusion.  Consequently, 
the Board is of the opinion that a VA examination which takes 
into account all pertinent records and offers an opinion as 
to the etiology of the veteran's hearing loss would be 
helpful to the equitable disposition of the veteran's claim.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L.No. 
106-475 (2000).

2.  The RO should contact the veteran for 
the names and addresses of all health 
care providers he has seen for treatment 
regarding his hearing loss both since his 
discharge from service and since his last 
audiological exam of June 1999.  After 
obtaining any necessary authorization 
from the veteran, the RO should obtain 
and associate with the file any medical 
records identified by the veteran that 
have not previously been obtained.

3.  The veteran should be afforded an 
audiological examination to determine the 
nature and etiology of any hearing loss 
that may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished. The examiner is 
requested to review all pertinent records 
associated with the claims file, and then 
offer an opinion whether the veteran has 
hearing loss, and if so, to what extent, 
if any, is it related to acoustical 
trauma the veteran states he was exposed 
to during service.  Any opinion should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



Error! Not a valid link.


